Title: To John Adams from Hary Grant, 20 June 1801
From: Grant, Hary
To: Adams, John



Sir
Paris 20th: June 1801—

I did myself the Honor to send You from London some time Ago the Pictures Raphel through my friend Mr Harper.
I Now take the Liberty to send You by the Portsmouth from Havre de Grace Under the Care of Capt. Izard of South Carolina a Bust of Our Ever revierd Washington Executed by Monsr: Pudon which I flatter my self will be Acceptable to You—
I have been from my Consulate in Scotland some time, attending my privait Affairs in this Country, It is to be Lamented by those of Our Country Men who has had property Captured by this Country, that the Senate rejected the Treaty as it first stood, and as it Apears You Wisht—that and With other recent Conduct of my Countrymen, they may have Cause to regrett. Permit me Sir to say whither You are in Public or Privait Life, I shall Ever retain a Gratefull sence of Your friendship and Civilities shewn Me, at Philadelphia. I beg My respectful Compts: to Mrs: Adams and Miss Smith—and May the Almighty Protector of the Universe Ever Gaurd You, is the sinceir Wish of / Sir / Your most Ob Sert:
Hary GrantI Shall Leave this in a few days in a few days for London and Scotland—I have sent You by Mr Izard allso a Snuff Box with a good Likness of Bonaparte on it—
